262 F.2d 226
104 U.S.App.D.C. 337
Connie WILKINS, Appellant,v.UNITED STATES of America, Appellee.
No. 14672.
United States Court of Appeals District of Columbia Circuit.
Submitted Nov. 24, 1958.Decided Dec. 11, 1958, Petition for Rehearing In Banc DeniedJan. 23, 1959.

Mr. Edward C. O'Connell, Asst. U.S. Atty., Washington, D.C., with whom Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., Washington, D.C., were on the brief, for appellee.
Before FAHY, WASHINGTON and BASTIAN, Circuit Judges.
PER CURIAM.


1
This is an appeal from the denial of a motion filed pursuant to28 U.S.C. 2255, alleging that the prosecution knowingly used perjured testimony, that appellant did not have effective assistance of counsel, and that the trial judge lost jurisdiction to proceed to judgment because of erroneous rulings.  The District Court held that the files and records in the case conclusively showed that the defendant was entitled to no relief, and that certain of the claimed errors could only be raised by direct appeal.1


2
On the materials before us, we find no error affecting substantial rights.  Cf. Wilkins v. United States, 1955, 97 U.S.App.D.C. 66, 228 F.2d 37.


3
Affirmed.



1
 As to the alleged use of perjured testimony, the record showed, at most, inconsistencies in the testimony in question